DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP


§§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor
 to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. 	Claims 1-30 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 14-15 of U.S. Patent No. 10,390,575. Although the claims at
issue are not identical, they are not patentably distinct from each other because the pending
application ‘560 claims a glove having a fingertip region and a remaining portion provided on
each of the index finger, the middle finger, etc. that extends from proximate a tip to proximate a first knuckle of the respective finger and the remaining portion extends from a lower end of the fingertip region to the palm region with at least one of the fingertip regions having a reduced circumference relative to a circumference of the remaining portion, respectively with one of the fingertip region being smooth which is substantially similar in scope to US Patent ‘575 which claims a glove having a tip region of each of the index finger region and the middle finger region 




with a circumference around an exterior surface that is smaller than a circumference of the user finger received within an interior of the respective index finger or middle finger region that does not hinder tactile sensitivity of the finger when inserted into the glove. 
3. 	Claims 1-30 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-18 of U.S. Patent No. 10,602,788. Although the claims at
issue are not identical, they are not patentably distinct from each other because the pending
application ‘560 claims a glove having a fingertip region and a remaining portion provided on
each of the index finger, the middle finger, etc. that extends from proximate a tip to proximate a first knuckle of the respective finger and the remaining portion extends from a lower end of the fingertip region to the palm region with at least one of the fingertip regions having a reduced circumference relative to a circumference of the remaining portion, respectively with one of the fingertip region being smooth which is substantially similar in scope to US Patent ‘788 which claims a glove having a fingertip region and a remaining portion provided on each of the index finger, the middle finger, etc. that extends from proximate a tip to proximate a first knuckle of the respective finger and the remaining portion extends from a lower end of the fingertip region to the palm region with at least one of the fingertip regions having a bullet-tip configuration. 
 
Allowable Subject Matter
4.	Claims 1-30 would be allowable if rewritten or amended to overcome the
nonstatutory double patenting rejection as set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.
The examiner can normally be reached on Monday-Thursday 9am -5pm. Examiner interviews
are available via telephone, in-person, and video conferencing using a USPTO supplied web-
based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would




September 10, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732